DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 8, 10-12, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sonntag (U.S. 2008/0272071) in view of Borsh et al. (U.S. 5,084,596).  Sonntag teaches an enclosure (paragraph [0002]) for enclosing industrial components (paragraph [0002]), the enclosure comprising a case (1, 2), the case comprising a rectangular rear wall and four side walls (figure 1) delimiting an interior having four corners (one of which is shown in figure 2) at the junctures of side walls, the rear wall and the side walls together forming a monolithic unitary box-like container which has a mouth opening (closed by lid 2) at one side enabling access to the interior, each corner comprising fastening means (8, 9) for fastening of one or more panels (16) inside the interior in parallel and at a desired .
Sonntag discloses the claimed invention except for the enclosure being made of plastic.  Borsh et al.  teaches that it is known to form an enclosure of plastic (see col. 2 lines 42-51).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the enclosure of Sonntag made of plastic, as taught by Borsh et al., in order to use a lightweight durable material, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

Regarding claim 2, the support block (10) comprises an upper face (figure 4) onto which a corner region of the panel (16) can be placed and fastened to the fastening element (30) of the support block.

Regarding claim 3, the fastening element (28, 30) comprises a first hole (28) into which a self-threading screw (30), such as a PT screw, can be screwed.

Regarding claim 4, the support block (10) comprises at least one second hole (28) into which a self-threading screw, such as a PT screw, can be screwed.

Regarding claim 7, the support block (10) comprises first snap-fit means (20, 21) for gripping to longitudinal edges of the rib members (elements 25, 22, 23 can be considered rib members).

Regarding claim 8, the support block (10) comprises second snap-fit means (20, 21) for gripping a snap-fit counterpart (elements 25, 22, 23) arranged on the rear wall (which extend upwardly from the rear wall).

Regarding claim 10, the side walls and/or the rib members comprise level markings (the level markings are the apertures 18) to assist in installation of four support blocks at an equal level relative to the rear wall and/or relative to the mouth opening.

Regarding claim 11, the level markings (18) are arranged at intervals along the rib members (figure 3).

Regarding claim 12, the modified enclosure of Sonntag discloses the claimed invention except for the grooves (18) are arranged along the rib members (figure 3) with a density of 5 grooves per inch.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified enclosure of Sonntag with the grooves arranged along the rib members (figure 3) with a density of 5 grooves per inch, in order to provide sufficient levels of the panel for the user to choose from and since it has been held that “where the general conditions of a claim are In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 15, a protrusion  at each corner of the case, the protrusion having a rigid clip  thereon to form the snap-fit counterpart (figure 2).

Regarding claim 17, the support block (10) comprises a hinge for hinging a swing-out panel  attached to the support block (element 30 acts as hinge pin).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sonntag (U.S. 2008/0272071) in view of Borsh et al. (U.S. 5,084,596), as applied to claim 1 above, and further in view of Schaser et al. (U.S. 2011/0311333).  The modified enclosure of Sonntag discloses the claimed invention except for the metal insert bushing.  Schaser et al. teaches that it is known to provide an fastening means with a metal insert bushing (see lead line 34).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified enclosure of Sonntag with a metal insert bushing in the hole to receive the screw fastener, as taught by Schaser et al., in order to reinforce the hole in the support block, and prevent damage. 

Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sonntag (U.S. 2008/0272071) in view of Borsh et al. (U.S. 5,084,596), as applied to claim 1 above, and further in view of Sonntag (U.S. 6,098,816).  
Regarding claim 6, the modified enclosure of Sonntag discloses the claimed invention except for the tongues and grooves being wedge shaped.  Sonntag teaches that it is known to provide an enclosure with wedge shaped tongues and grooves (see lead line 13 in figure 3).  It would have been obvious to 

Regarding claim 20, the modified enclosure of Sonntag discloses the claimed invention except for the lid being hinged by one or more hinges.  Sonntag teaches that it is known to provide an enclosure with the lid being hinged by one or more hinges (see element 2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified enclosure of Sonntag with the lid being hinged by one or more hinges, as taught by Sonntag, in order to keep the lid attached to the body. 

Claims 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sonntag (U.S. 2008/0272071) in view of Borsh et al. (U.S. 5,084,596) and Sonntag (U.S. 6,098,816), as applied to claim 20 above, and further in view of Brizes et al. (U.S. 2009/0303666).  
Regarding claim 21, the modified enclosure of Sonntag discloses the claimed invention except for the latch.  Brizes et al. teaches that it is known to provide an enclosure with a latch (see element 72).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the modified enclosure of Sonntag with a latch, as taught by Brizes et al., in order to secure the lid in the closed position. 




Allowable Subject Matter
Claims 9, 13, 14, 16, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art is cited for the dividers.
THIS ACTION IS NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI MARINA ELOSHWAY whose telephone number is (571)272-4538. The examiner can normally be reached Monday through Friday 7: 00 a.m. to 3:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/NIKI M ELOSHWAY/Examiner, Art Unit 3736